Title: From George Washington to Daniel Brodhead, 25 April 1781
From: Washington, George
To: Brodhead, Daniel


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 25th April 1781
                        
                        The information contained in yours of the 27th ulto corresponds with intelligence I rece’d a few days ago, by
                            a good channel, from New York. It is that Colo. Conolly (who you must very well know) is to collect as many refugees as he
                            can at New York and proceed with them as soon as the season will permit to Quebec—That upon his arrival in Canada he is to
                            join Sir John Johnson and that they are to proceed by the Route of Vinango against Fort Pitt and the Western Frontier. It
                            is added that Conolly is to carry with him blank Commissions for persons already in the Country and that he expects to be
                            joined by several hundred disaffected in the Neighbourhood of Fort Pitt. Upon this information and what you may have
                            discovered, I think you should without loss of time secure or remove every suspected character from about you and to such
                            a distance that they can not readily join the Enemy should they come down. I have communicated this intelligence to
                            Congress as an additional motive to their taking measures to have a competent supply of provision thrown into the
                            Garrison.
                        If Capt. Brady is materially useful to you, you may detain him for the Campaign, giving the Commanding
                            officer of his Regt notice of the cause of detention. I am &a. 

                    